DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 2, --a-- should be inserted before “single crystal X-ray analysis”.
Abstract, line 3, “the” before “structure” should be replaced by --a-- for a lack of an antecedent basis.
Abstract, line 3, “the” before “molecule” should be replaced by --a-- for a lack of an antecedent basis.
Abstract, line 4, “complex” after “metal” should be replaced by --complex,--.
Abstract, line 5, “including” before “metal complex” should be replaced by --included in the--.  See line 4.
Abstract, lines 5-6, --an-- should be inserted before “X-ray analysis”.
Abstract, line 6, “the” before “structure” should be replaced by --a-- for a lack of an antecedent basis.
Abstract, line 7, --novel-- should be inserted before “method”.
Abstract, line 8, --a-- should be inserted before “sample”.
Appropriate correction is required.
An amended abstract must commence on a separate sheet, apart from any other text, in an accordance with 37 CFR 1.52(b)(4) and 1.72(b).

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A method for a structural analysis of a test molecule with an X- ray or a neutron beam, the method comprising the steps of: 
(A) mixing together a sample containing the test molecule and a metal complex capable of including the test molecule to generate a test molecule-metal complex inclusion body; 
(B) dispensing an inclusion solution containing the test molecule-metal complex inclusion body to prepare a plurality of independent crystallization solutions at least including a first crystallization solution and a second crystallization solution; 
(C) generating a plurality of crystals of the test molecule-metal complex inclusion body in the plurality of independent crystallization solutions under similar or different crystallization conditions; 
(D) screening the plurality of crystals of the test molecule-metal complex inclusion body generated in the step (C) to select a targeted crystal; 
(E) irradiating the targeted crystal with an X-ray or a neutron beam to acquire diffraction data; and 
(F) analyzing the diffraction data to determine [[the]] a structure (a lack of an antecedent basis) of the test molecule.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The kit according to claim 17, wherein each of the at least two metal complexes (a limitation previously recited in claim 17) has a hydrophilic moiety.
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
Claim 24 should be amended as follows:
24. (Proposed Amendments) The kit according to claim 16, further comprising a first crystallization solvent containing the metal complexes dissolved therein and a second crystallization solvent containing the metal complexes in concentrations different from those in the first crystallization solvent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites a limitation “the metal complexes” in lines 1-2 and 2-3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 16 previously recites a limitation “a metal complex” in line 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujita et al. (U. S. Patent No. 10,190,952 B2).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 16, Fujita et al. disclosed a kit that comprises: 
a metal complex (a polymer-metal complex) capable of including the test molecule (a capability or an intended use); and 
a crystallization solvent (column 21, line 46 - column 22, line 8).
With respect to claim 17, Fujita et al. disclosed the kit according to claim 16, further comprising: 
at least two metal complexes (a polymer-metal complex has “a three-dimensional network structure that includes a ligand having two or more coordinating moieties and a metal ion that serves as a center metal”; column 7, line 17 - column 22, line 58; a metal ion could be an iron ion, a cobalt ion, a nickel ion, a copper ion, a zinc ion, or a silver ion; column 13, lines 47-59).
With respect to claim 20, Fujita et al. disclosed the kit according to claim 16, wherein the crystallization solvent is an aqueous solvent (column 21, lines 46-65; column 23, lines 7-35).

Allowable Subject Matter
Claims 18, 19, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s amendments filed 21 July 2022 with respect to claim 2 have been fully considered.  The objection of claim 2 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claim 3 have been fully considered.  The objection of claim 3 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claims 4 and 5 have been fully considered.  The objection of claims 4 and 5 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claims 6 and 7 have been fully considered.  The objections of claims 6 and 7 have been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claims 10 and 11 have been fully considered.  The objections of claims 10 and 11 have been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claims 16-24 have been fully considered.  The objection of claims 16-24 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claims 17 and 23 have been fully considered.  The objection of claims 17 and 23 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claims 18 and 19 have been fully considered.  The objection of claims 18 and 19 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claim 22 have been fully considered.  The objection of claim 22 has been withdrawn.
Applicant’s amendments filed 21 July 2022 with respect to claims 1-15, 21, and 22 have been fully considered.  The rejection of claims 1-15, 21, and 22 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 21 July 2022 have been fully considered but they are not persuasive.
With respect to a rejection of claims 16 and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Fujita et al. (U. S. Patent No. 10,190,952 B2), applicant argued that a test molecule is included in a polymer-metal complex, and then, using a crystallization solvent, “an inclusion body which includes the test molecule in the polymer-metal complex” is crystalized. Then, the crystal of thereby-obtained “inclusion body which includes the test molecule in the polymer-metal complex” is analyzed by an X-ray or a neutron beam.  This argument is not persuasive.  It is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Kit claims are claims that recite parts of in invention before they are assembled or used.  They are broader than “apparatus” claims as structural relationships are not recited as limitations.  They are simply a box of parts.  As such one of ordinary skill in the art would have known it obvious, to assemble a kit having a second "metal complex" to either later preform a second structural analysis or have redundant “back-up” parts.  Claim 17 fails to patentably distinguish from rejected claim 16 for the reason of the obviousness of using the kit parts for a second test, or even for having a redundant back-up part for the first metal complex.  Fujita et al. within the four corners of the teaching clearly contemplates many polymer-metal complexes used in separate analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884